Citation Nr: 1234643	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  06-34 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania




THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for the residuals of venereal disease. 

2.  Entitlement to service connection for the residuals of venereal disease.
\



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Army from March 1972 to November 1973.  

The issues on appeal first came to the Board of Veterans' Appeals (Board) from an August 2005 rating decision issued by the RO.

A review of the Virtual VA paperless claims processing system reveals additional, pertinent VA treatment records dated from 2011 to 2012.  These pertinent VA treatment records were associated with the Virtual VA eFolder after certification of the appeal.  

Thus, the RO did have the opportunity to review these additional records.  These records are not accompanied by a waiver of initial RO consideration. 

However, the Board is reopening the new and material evidence issue.  In addition, with regard to the underlying service connection issue, upon remand, the RO will have the opportunity to review these records prior to readjudicating the appeal. 

Thus, the Veteran is not prejudiced by the Board's initial consideration of this evidence.  See 38 C.F.R. § 20.1304(c) (2011).  See also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board will decide the matter of new and material evidence to reopen the claim for service connection for residuals of venereal disease.  However, the Board is remanding for further development and consideration the underlying matter of service connection for the residuals of venereal disease to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of service connection for the residuals of venereal disease in a July 1985 rating decision.  Although the Veteran submitted a Notice of Disagreement (NOD) with that rating decision, he did not perfect an appeal to the Board after the RO issued a May 1986 Statement of the Case (SOC). 

2.  The evidence added since the July 1985 rating decision and May 1986 SOC is neither cumulative in nature nor repetitive of previously considered by the RO and raises a reasonable possibility of substantiating the claim of service connection for the residuals of venereal disease.


CONCLUSION OF LAW

New and material evidence has been submitted since the July 1985 RO decision to reopen the claim of service connection for residuals of venereal disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As to the new and material evidence issue for residuals of venereal disease, review of the claims folder shows compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The May 2005 VCAA notice letter is compliant with the United States Court of Appeals for Veterans Claims (Court's) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), since it sufficiently explained the bases of the prior denial (i.e., the deficiencies in the evidence when the claim was previously considered).  If any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the new and material evidence issue for residuals of venereal disease.  See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

With regard to the now reopened claim, the Board finds that further evidentiary development is needed and will be discussed hereinbelow.  Therefore, an analysis regarding compliance with VCAA for the underlying claim of service connection is not required at this time.  


New and Material Evidence - Venereal Disease Residuals

The RO denied service connection for residuals of venereal disease in a July 1985 rating decision.  Although the Veteran submitted an April 1986 NOD with that decision, he did not file a timely Substantive Appeal (e.g., VA Form 9 or equivalent statement) after the RO sent him a May 1986 SOC.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2011).   

The RO denied service connection for residuals of venereal disease in the final July 1985 rating decision and May 1986 SOC on the basis that the evidence did not establish in-service venereal disease or post-service venereal disease residuals.  

The RO did not reopen the new and material evidence petition or address the claim on the merits.  Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the residuals of venereal disease issue before proceeding to readjudicate the underlying merits of the issue.  If the Board finds that no new and material evidence has been offered, that is where the analysis must end. 

The Veteran filed his petition to reopen the claim of service connection for residuals of venereal disease in December 2004.  Therefore, the amended regulation for new and material evidence applies.  See 66 Fed. Reg. at 45,620 (applying the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Under the revised standards, new evidence means existing evidence not previously submitted to agency decision makers.  

Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  

In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

That is, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, for purposes of reopening the claim.  Id. at 117.
          
Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last final July 1985 rating decision.  

Specifically, a VA nurse practitioner in a December 2011 VA urology consult opined that the Veteran had "urinary voiding difficulty due to the abnormality of the
meatus and probable urethral stricture as a consequence of sexually
transmitted disease."  

The VA nurse practitioner noted the Veteran's in-service history of a sexually transmitted disease.  Thus, this medical opinion identifies a possible relationship between his current urinary tract symptoms and in-service venereal disease.  

In addition, a March 2005 VA urology consult noted a reported history of the Veteran having an in-service STD chancre (presumably from syphilis).  

Finally, the Veteran's mother, who indicated she was a nurse, asserted in January 1997 and August 2005 lay statements that immediately after the Veteran's military service in Germany in 1973, she identified and diagnosed a growth on the inside of the Veteran's urethra as venereal disease.  In short, this evidence identifies in-service signs of venereal disease and post-service residuals of venereal disease.  

Presuming the credibility of this evidence, this evidence relates to an unestablished fact necessary to substantiate his residuals of venereal disease claim and raises a reasonable possibility of substantiating his claim.  

That is to say, this evidence is new and material and sufficient to reopen the claim of service-connected for the residuals of venereal disease.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  



ORDER

As new and material evidence has been received to reopen the claim of service connection for the residuals of venereal disease, the appeal to this extent is allowed as subject to the regulations controlling disbursement of VA monetary benefits.  


REMAND

As discussed, the claim of service connection for the residuals of venereal disease is reopened based on the submission of new and material evidence.  However, before addressing the merits of the underlying service connection claim on appeal, the Board finds that additional development is required.

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  Specifically, VA is required to obtain the Veteran's service treatment records (STRs) or other relevant service records held or maintained by a government entity. 38 U.S.C.A. § 5103A(c).  

When VA attempts to obtain records from a federal department or agency, the efforts to obtain those records must continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(2), (c)(3) (2011).  The standard for the VA is very high. 

The service personnel records (SPRs) confirm that the Veteran served in Germany from November 1972 to November 1973.  The Veteran has suggested that he was treated at a dispensary while in service for venereal disease in 1972 and 1973, both in Kentucky and in Germany.  See May 1985 original claim; July 1988 Veteran's statement.  

In his in-service Report of Medical History upon separation in August 1973, the Veteran also reported being treated for syphilis or gonorrhea during service in October 1972.  In any event, these particular in-service records, if they exist, are not present in the claims folder.  However, the Veteran has failed to provide the name and location of the particular facility where he was treated in Kentucky or Germany and a narrower time frame for when he was treated.  Still, the RO has not advised him that he needs to provide more detailed information.

In this circumstance, the law requires that VA's duty to assist is heightened, and that it also has a heightened duty to consider the benefit-of-the-doubt rule.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

First, the RO must send the Veteran a new Veterans Claims Assistance Act (VCAA) notice letter advising him that certain STRs may be missing or destroyed. In addition, when there is an allegation STRs are lost or missing or destroyed, in conjunction with a heightened duty to assist, VA must inform the Veteran that he can submit "alternative" sources in place of his missing STRs.  See Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992). 

The current VCAA letters of record VA failed to inform the Veteran of what kind of substitute or alternative evidence he could submit in order to support his claim. Examples of such alternate evidence include the VA military files, statements from service medical personnel, "buddy" certificates or affidavits, state or local accident and police reports, employment physical examination reports, medical evidence from civilian/private hospitals, clinics, and physicians where or by whom a Veteran was treated, either during service or shortly after separation, letters written during service, photographs taken during service, pharmacy prescription records, and/or insurance examinations reports.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Topic 27, Block b.  This VCAA letter must also include an NA Form 13055 (Request for Information Needed to Reconstruct Medical Data) and/or NA Form 13075 (Questionnaire about Military Service) for the Veteran to complete.  

Thus, a remand is required for the RO to provide the Veteran with a VCAA letter advising of what alternative evidence he can submit in place of his alleged missing STRs. 

Second, if, after sending the Veteran corrective VCAA notice, the Veteran provides more detailed information regarding his alleged in-service treatment for venereal disease, the RO must attempt a morning report search for these particular Army STRs dated sometime in 1972 or 1973, from the National Personnel Records Center (NPRC), Records Management Center (RMC), or from other appropriate locations. See M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Topic 35.  If no records are available, a negative reply to that effect is required.

Third, in a September 2005 statement, the Veteran indicated that there was an investigation by the Army Criminal Investigation Division (CID) as to whether the Veteran infected a German prostitute with a sexually transmitted disease.  

In this regard, VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain, including military records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  

Thus, the RO should contact the U.S. Army Crime Records Center or other appropriate service department in an attempt to secure any CID records pertaining to this incident.  

Fourth, the Veteran has submitted a July 1990 statement indicating that he was in receipt of Supplemental Security Income (SSI) benefits due to disability in the 1980s and 1990s.  Also, in a July 1994 rating decision, the RO noted that the Veteran was receiving SSI income payments at that time.  Recent VA treatment records dated in 2011 and 2012 document that the Veteran no longer receives SSI benefits.  

In any event, VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  SSI benefits can be awarded in certain circumstances based on the presence of disability, and likely were in the Veteran's case.  See 20 C.F.R. § 416.202 (2011) (explaining the bases of eligibility for SSI as age 65 or older; blindness; or disability).  

The receipt of SSI carries with it the obligation to cooperate with required periodic redeterminations of eligibility, including in the form of medical examinations.  See 20 C.F.R. §§ 416.204, 416.989, 416.990 (2011).  

Although disability determinations by the Social Security Administration (SSA) are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996). 

VA must make as many requests as necessary to obtain "relevant" SSI records, unless a determination is made that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  These federal SSI records are not on file and the RO should attempt to obtain them before deciding the service connection claim since these records may be pertinent.  Id. 

Fifth, all relevant VA treatment records on Virtual VA dated since July 2012 must also be obtained.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  

Sixth, the Veteran now must be scheduled for a VA examination and opinion to determine the likely etiology of any current venereal disease residuals, on the basis of in-service incurrence.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

At an in-service Report of Medical History upon separation in August 1973, the Veteran reported being treated for syphilis or gonorrhea during service in October 1972.  

Also, the Veteran's mother, who indicated she was a nurse, asserted in January 1997 and August 2005 lay statements that immediately after the Veteran's military service in Germany in 1973, she identified and diagnosed a growth on the inside of the Veteran's urethra as venereal disease.  

In addition, a VA nurse practitioner in a December 2011 VA urology consult on Virtual VA opined that the Veteran has "urinary voiding difficulty due to the abnormality of the meatus and probable urethral stricture as a consequence of sexually transmitted disease."  

The VA nurse practitioner noted the Veteran's reported in-service history of a sexually transmitted disease.  However, a subsequent May 2012 VA cystoscopy procedure assessed that no ureteral stricture was actually found.  In any event, this evidence warrants a VA examination and opinion.  

Accordingly, the reopened claim is REMANDED to the RO for the following action:

1.  The RO must send the Veteran a VCAA letter notifying the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the service connection claim for residuals of venereal disease.  See generally 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  Specifically, with regard to alleged missing STRs, this letter must:

(a)  Inform the Veteran that certain STRs may be missing or destroyed;

(b) Ask the Veteran to send any STRs he has in his possession;

(c) Request that the Veteran complete a NA Form 13055 (Request for Information Needed to Reconstruct Medical Data) and/or NA Form 13075 (Questionnaire about Military Service) in order to help secure alleged missing STRs dated in 1972 or 1973 showing treatment for venereal disease in Ft. Knox, Kentucky and in Germany; and

(d) Inform the Veteran that he can submit "alternative" sources in place of any missing STRs.  This letter should advise that such alternate evidence includes VA military files, statements from service medical personnel, "buddy" certificates or affidavits, state or local accident and police reports, employment physical examination reports, medical evidence from civilian/private hospitals, clinics, and physicians where or by whom a Veteran was treated, either during service or shortly after separation, letters written during service, photographs taken during service, pharmacy prescription records, and/or insurance examinations reports.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Topic 27, Block b.  Allow the Veteran additional time to submit such evidence after receipt of the VCAA letter.

2.  If the Veteran responds with adequate and more detailed information regarding his alleged in-service treatment in Ft. Knox, Kentucky and in Germany for venereal disease in 1972 or 1973, the RO must take all indicated action to contact the NPRC and /or RMC or any other appropriate locations and attempt to secure MORNING REPORTS for the Veteran's alleged treatment.  All attempts to secure these morning reports must be documented in the claims file.  If no MORNING REPORTS are available, or further attempts to secure them would be futile, a response to that effect is required and should be documented in the file.

3.  The RO must take all indicated action to contact the U.S. Army Crime Records Center or other appropriate service department in an attempt to confirm whether the Veteran was investigated for infecting a German prostitute with a sexually transmitted disease, while stationed in Germany.  See Veteran's September 2005 statement.  Any pertinent CID reports concerning this incident should be secured.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file, and the Veteran must be notified.

4.  The RO must take all indicated action to secure from the SSA complete records associated with the Veteran's SSI benefits claim from the 1980s and 1990s.  See Veteran's July 1990 statement; July 1994 rating decision.  Request copies of any disability determination and all medical records considered for SSI benefits.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified.

5.  The RO must take all indicated action to secure copies of complete records of all relevant VA medical treatment dated after July 2012.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

6.  After securing any additional STRs, CID records, VA, and private treatment records, and any other additional evidence, the RO must take all indicated action to have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed residuals of venereal disease.  

The purpose of this examination is to determine whether the Veteran has any current disorder including urinary tract symptoms that are residuals of in-service treatment for venereal disease.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests or X-rays.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

The Veteran must be advised that failure to report for a scheduled VA examination without good cause shown may have adverse consequences for his claim.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.  

THE VA EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES: 

(i) Upon clinical examination, does the Veteran have a current genitourinary disorder or a current venereal disease?  

(ii) If a current genitourinary disorder or a current venereal disease is diagnosed, is it at least as likely as not (i.e., 50 percent or more probable) that any of these disabilities is related to the Veteran's in-service treatment for a venereal disease?  In other words, does the Veteran have any current residuals due to his in-service treatment for a venereal disease?  The examiner is advised that upon separation from service, the Veteran was credible when he reported in-service treatment for syphilis or gonorrhea in October 1972 at the August 1973 STR Report of Medical History.  

IN RENDERING THIS OPINION, THE VA EXAMINER IS ADVISED OF THE FOLLOWING CONSIDERATIONS: 

(i) All relevant records must be made available to the examiner either in the Virtual VA paperless claims processing system, or if the examiner has no access to Virtual VA, then via paper copies printed out for the examiner.

(ii) Upon interview, the examiner must take a full history from the Veteran.  If there is a clinical basis to support or doubt the lay history as provided by the Veteran the examiner must so state, with a fully reasoned explanation for any such finding.

(iii) STRs document that upon separation in August 1973, the Veteran reported being previously treated for syphilis or gonorrhea during service in October 1972.  He also reported a history of frequent or painful urination accompanying the gonorrhea.  Objectively, the Veteran's genitourinary examination was normal at separation. 

(iv) Post-service, the Veteran's mother, who indicated she was a nurse, asserted in January 1997 and August 2005 lay statements that immediately after the Veteran's military service in Germany in 1973, she identified and diagnosed a growth on the inside of the Veteran's urethra as venereal disease.  A VA hospital record dated in May 1985 notes the Veteran's report of in-service venereal disease without proper treatment.  The Veteran claimed at that time he had current residuals of venereal disease (including visual hallucinations).  However, no residuals were medically attributed to in-service venereal disease by VA medical personnel upon examination and laboratory testing in May 1985.  Post-service, the Veteran was hospitalized by VA for schizophrenia, personality disorder, and alcohol and drug abuse in 1984, 1985, 1988, 1989, 1992, and 1993, but no residuals of venereal disease were discussed in those records.  A VA X-ray report dated in February 1993 noted the Veteran's reported history of passing a kidney stone.  A private treatment report dated in January 1994 mentioned that the Veteran had a history of gonorrhea.  A Department of Corrections nurse memorandum dated in November 2004 assessed that many of the Veteran's symptoms were due to hepatitis C.  VA treatment records and laboratory testing dated in 2011 and 2012 confirm a diagnosis of hepatitis C since 1995, as well as a positive history of hepatitis A and B.  

(v) Post-service, an October 2011 VA emergency note assessed abnormal liver function tests most likely secondary to hepatitis C as well as alcohol-related hepatitis.  An October 2011 VA CT scan showed cysts / masses in the kidney (adrenal adenoma) and in the liver.  A March 2005 VA urology consult noted a reported history of the Veteran having an in-service STD chancre (presumably from syphilis).  The Veteran added that he had experienced urinary symptoms for over 35 years since discharge from service.  An April 2012 VA urology note recounted the Veteran's reports of urinary symptoms (nocturia, dysuria, straining, dribbling), urinary tract infections, and a "curved" penis.  A VA nurse practitioner in a December 2011 VA urology consult opined that the Veteran has "urinary voiding difficulty due to the abnormality of the meatus and probable urethral stricture as a consequence of sexually transmitted disease."  The VA nurse practitioner noted the Veteran's reported in-service history of a sexually transmitted disease.  The Veteran related to the VA nurse practitioner that he had voiding issues since treatment for a sexually transmitted disease during his military service.  However, a subsequent May 2012 VA cystoscopy procedure assessed that no ureteral stricture was actually found.  VA STD laboratory testing in June 2012 was negative for  chlamydia or gonorrhea. 

(vi) The Veteran contends that post-service he has had various residuals of in-service venereal disease to include urinary tract infections, urinary problems, liver and kidney cysts, hallucinations, and skin infections.  He asserts he has experienced these intermittent symptoms since discharge from service in 1973.  He believes his current symptoms are due to improper medical treatment during service for his venereal disease.  See December 2004 claim to reopen; November 2008 VA Form 9; June 2005 Veteran's statement.

(vii) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

7.  The RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  After completing all indicated development to the extent possible, the RO should readjudicate the reopened claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish a fully responsive SSOC to Veteran and his representative and they should afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  
 
No action is required of the Veteran until he is otherwise notified by the RO.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


